Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 40-56, 58-62, and 65-68 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 40, 51, and 62, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-16, dated 6/13/2022) were persuasive and overcome the 35 U.S.C. 103 rejections. Furthermore, the claim amendments resolved the Examiner’s Objections to the Specification set forth in the Non-Final Office Action related to the application being a Continuation-in-Part rather than a Continuation.  The Application is now deemed to be a Continuation with a priority date based on the Provisional Application filing date of 9/11/2015.  
Independent Claim 40 recites limitations that include a method of processing a plurality of dissimilar objects, said method comprising:
presenting the plurality of dissimilar objects at a first location, each of which is in contact with at least another of the plurality of dissimilar objects;
providing first perceived information by a first perception unit that scans the plurality of dissimilar objects at the first location;
obtaining identifying indicia from the first perceived information;
associating a first object included among the plurality of dissimilar objects with one of the identifying indicia from the first perceived information by a control system;
grasping with an end effector of a programmable motion device the first object included among the plurality of dissimilar objects;
separating the first object from the plurality of dissimilar objects using the programmable motion device;
providing second perceived information by the first perception unit that scans the plurality of dissimilar objects after the first object is separated from the plurality of dissimilar objects;
determining by the control system whether the identifying indicia associated with the first object is present in the second perceived information after the first object is separated from the plurality of dissimilar objects; and
one of returning the first object back to the plurality of dissimilar objects in response to the control system determining that the identifying indicia associated with the first object is present in the second perceived information, or
routing the first object toward a destination location associated with the identifying indicia in response to the control system determining that the identifying indicia associated with the first object is not present in the second perceived information.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 51 recites limitations that include a method of processing a plurality of dissimilar objects, said method comprising:
presenting the plurality of dissimilar objects at a first location, each of which is in contact with at least another of the plurality of dissimilar objects;
providing first perceived information by a first perception unit that scans the plurality of dissimilar objects at the first location;
determining from the first perceived information a first object having no identifying indicia included among the plurality of dissimilar objects;
grasping with an end effector of a programmable motion device, a first object from among the plurality of dissimilar objects;
separating the first object from the plurality of dissimilar objects using the programmable motion device;
presenting the first object using the programmable motion device to a second perception unit that includes a plurality of identity capturing devices;
scanning every surface of the first object for identifying indicia using the plurality of identifying capturing devices of the second perception unit; and
routing the first object toward a destination location associated with the identifying indicia provided by the second perception unit.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 62 recites limitations that include a method of processing a plurality of dissimilar objects, said method comprising: 
presenting the plurality of dissimilar objects at a first location, each of which is in contact with at least another of the plurality of dissimilar objects;
providing first perceived information by a first perception unit that scans the plurality of dissimilar objects at the first location;
obtaining a plurality of unique markings and a position associated with each unique marking detected in the first perceived information;
generating a map of the plurality of dissimilar objects;
associating each unique marking to an object located in the map based on the position of the unique marking in the first perceived information;
locating a first object in the map that is not associated with any of the unique markings detected in the first perceived information;
grasping with an end effector of a programmable motion device the first object included among the plurality of dissimilar objects;
separating the first object from the plurality of dissimilar objects using the programmable motion device;
dropping the first object from the end effector of the programmable motion device through a drop scanner that includes a plurality of identity capturing devices positioned between an open top and an open bottom of the drop scanner;
scanning every surface of the first object for identifying indicia using the plurality of identity capturing devices as the first object falls through the drop scanner; and
routing the first object toward a destination location associated with the identifying indicia provided by the drop scanner.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 21, 2022